



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Winterton, 2014 ONCA 653

DATE: 20140924

DOCKET: C58257

Doherty, Pepall and Tulloch JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Thomas Winterton

Appellant

Paolo Giancaterino, for the appellant

Kevin Rawluk, for the respondent

Heard: September 22, 2014

On appeal from the sentence imposed on January 15, 2014 by
    Justice N. Jane Wilson of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

We see no error in principle in the sentence imposed.  The trial judge
    did take into account the appellants changed circumstances.  She also,
    however, took into account the appellants record, the nature of the offences
    and the fact that the appellant had absconded.

[2]

The trial judge ultimately determined that a balancing of those
    factors required a short, sharp period of incarceration.  She made no error in
    coming to that conclusion.


[3]

We agree with Crown counsels
    submission that the fact that a different trial judge imposed a conditional
    sentence on similar charges, also committed before the appellant absconded,
    does not mean that the sentence imposed by the trial judge was unfit. 
    Different judges can properly impose different sentences in the same circumstances. 
    The propriety of the sentence imposed by the other trial judge is, of course,
    not before us.

[4]

The appeal is dismissed.


